Citation Nr: 1505399	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent prior to February 9, 2012, and in excess of 70 percent since, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 10 percent for post-operative patellar femoral syndrome of the left knee and post-operative meniscectomy, and well healed surgical scars.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1992 and June 1997 to November 1999.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in relevant part, denied the claims for an increased rating for the left knee and entitlement to service connection for PTSD, and from a May 2013 Supplemental Statement of the Case (SSOC) that denied entitlement to a TDIU.  A September 2010 rating decision subsequently granted the Veteran's claim for entitlement to service connection for PTSD and awarded 50 percent evaluation, which was later increased to 70 percent in a June 2012 SSOC.  

In December 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

The issue of entitlement to a higher evaluation for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's left knee disability status post-operative patellar femoral syndrome and post-operative meniscectomy has manifested in limitation of extension at most to 10 degrees and flexion limited at most to 45 or 50 degrees; there is no subluxation or instability, ankylosis or x-ray evidence of arthritis.    

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for left knee status post-operative patellar femoral syndrome and post-operative meniscectomy, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-63 (2014).

2.  The criteria for a separate rating of 10 percent for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating for the left knee.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Moreover, with respect to the Veteran's December 2014 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in January 2007 fulfilled the duty to notify provisions by providing the elements required to substantiate a claim for an increased rating prior to initial adjudication of the Veteran's increased rating claim in June 2008.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

A July 2008 letter provided notice of the how a disability evaluation is determined.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in June 2008, he was provided time to respond with additional argument and evidence and the claim was readjudicated and a statement of the case (SOC) was provided to the Veteran in July 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in May 2008 and February 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends he is entitled to an evaluation in excess of 10 percent for for post-operative patellar femoral syndrome of the left knee, and post-operative meniscectomy and well healed surgical scars.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

VA treatment records dated April 2007 show the Veteran complained of left knee pain that had been bothering him for about 10 years.  The Veteran reported pain localized at the medial portion of the distal femur.  He noted occasional knee swelling, but did not feel that bothered him significantly.  On physical examination, the Veteran had a tender medial epicondyle with palpable osteochondroma.  There was a bursa overlying the small growth, but no effusion.  The knee was stable on examination, and the ACL and PCL were intact.  The Veteran's medial femoral condyle did not appear to be tender and he had no meniscal signs.

April 2007 records indicate the Veteran underwent diagnostic arthroscopy of the left knee with excision of the left medial femoral condyle osteochondroma.  The preoperative diagnosis is listed as osteochonfroma of the left medial femoral condyle, possible chondral defect of the left medial femoral condyle.  The post-operative diagnosis was other-osteochondroma of the left medial demoral condyle, no articular cartilage defect.

October 2007 VA treatment records show the Veteran reported feeling worse post-surgery, with increased pain.  He reported not being able to run or jump, and being limited by pain and intermittent swelling.  The Veteran noted goals for knee rehabilitation and obtaining a knee brace to help with stability.  Inspection of the knee revealed mild joint effusion, with extention to +5 degrees and flexion to 125-130 degrees.

A May 2008 VA examination the examiner noted a diagnosis of left knee retro patellar pain with onset in 1997.  The Veteran reported that he jumped off the back of a truck and injured his left knee.  He stated that the knee continued to ache.  He had a spot on the medial side of his knee that constantly hurt to touch.  The Veteran noted surgery in 2006, and reported the spot now is not very painful to touch, but the knee ached and popped a lot.  The Veteran reported progressive worsening of the knee joint.  Current joint symptoms included giving way, pain, stiffness, weakness, swelling, warmth and redness.  The report indicates severe, weekly flare-ups that limited range of motion by 60 percent.  The Veteran indicated that he always wore knee support, and limitations included standing for no more than 30 minutes, and walking no more than .25 miles.

On examination, the Veteran's gait was antalgic.  The Veteran's left knee was painful on movement, with crepitation and subpatellar tenderness.  Range of motion testing showed active motion against gravity of 0 to 140 degrees, with pain beginning at 100 degrees and ending at 140 degrees.  There was no additional limitation on repetitive use.  The Veteran had extension to 0 degree, with no additional limitation of motion on repetitive use.  Imaging of the left knee from September 2007 showed no fracture or dislocation, and a well maintained joint space with no bony abnormality.  The examiner diagnosed patellar femoral syndrome of the left knee with well healed surgical scarring.

In a February 2012 VA examination, the examiner noted the 2006 diagnosis of left knee degenerative joint disease with well healed surgical scars.  The Veteran reported that his left knee is stiff all of the time, and that he had difficulty getting up and down the stairs at his home.  He stated he had a 2 year old child that he could not keep up with.  He reported that he had a job as a forklift driver, but was in pain on the job.  He noted that the employer stated there was no other work for him to do besides drive the forklift.  The Veteran reported experiencing knee pain when climbing up and down into the forklift, while in the forklift due to cramping, and pain with standing on the concrete floors at work.

In addition to stiffness, the Veteran reported locking of the knee 2 to 3 times a month, lasting for minutes.  He also endorsed swelling.  He reported use of a knee brace, heat and ice therapy, and OTC medications.  The Veteran noted severe, weekly flare-ups that lasted for hours and were precipitated by cold weather.  The Veteran stated that he treated flaure-ups with soaking and heat/ice therapy without relief.  Limitation of motion during a flare-up was 100 percent.

On examination, the Veteran's left knee range of motion testing revealed flexion to 85 degrees, with objective evidence of painful motion at 85 degrees.  The Veteran also had maximum extension to 10 degrees, with objective evidence of painful motion at 10 degrees.  Reptitive use testing did not reveal additional loss of motion.  Functional impairment included less movement than normal, and pain on movement.  There was tenderness or pain to palpation for the joint line or soft tissues, but the Veteran had full muscle strength, and joint stability tests produced normal results.  The report noted there was no evidence of history of recurrent patellar subluxation or dislocation, and no meniscal conditions or surgical procedures for a meniscal condition.  The examiner noted the Veteran's 2006 arthroscopic surgery and resulting scars, but determined none were painful or unstanble, and the total area of all related scars was not greater than 6 square inches.  Assistive devices included the constant use of a knee brace.

A July 2012 private evaluation provided by Dr. J.D. revealed 45 to 50 degrees of flexion.  Dr. J.D. noted the Veteran's history of medial arthrotomy with cleanout on that compartment.  The Veteran demonstrated severe tenderness in the medial collateral ligament.  The Veteran reported working in a warehouse but missing a lot of work, as he often went home in the midday to rest and ice his knee.  He was on full-time nonsteroidal anti-inflammatory drugs for the knee.  Dr. J.D. stated the Veteran was "obviously service-connected for this knee and I think that he could be increased at this time to the moderate of even the severe level."

March 2014 private treatment records show the Veteran received postoperative treatment for the left knee following a left knee scope with partial medial meniscectomy.  The report notes swelling and atrophy, with flexion to 127 degrees, and extension to 0 degrees.  The Veteran stated he was unemployed.  The Veteran reported the knee was getting better, but still hurt with bending and twisting.  April 2014 treatment records indicate the Veteran was progressing appropriate, but had mild pain with ambulation, moderate on decending steps.  However, June 2014 reocrds show the Veteran was not progressing as expected due to ongoing pain and weakness in the lieft knee. Specifically, the Veteran's range of motion was not increasing appropriately and functional use and strength was not improving as expected.

In December 2014, the Veteran testified at a Board hearing.  The Veteran endorsed symptoms of constant aching and throbbing in his left knee.  He stated he walked with a limp, and was limited in his activities, incuding jogging, running or playing with his children.  He noted that he wore a knee brace.  He also reported instability in the left knee, adding that it was difficult for him to get up and down stairs, and that he was involved in physical therapy trying to improve the stability.  He noted he underwent 2 surgeries in 2014, including one in February and one in September to cut the meniscus out.  He stated that he still experienced crepitus, and stuffness at times.

The Veteran currently has a 10 percent rating for his left knee disability.  The Board notes that when the Veteran was originally granted service connection for retropatellar pain syndrome in the left knee in a February 2000 rating decision, he was rated under DC 5299-5003.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by degenerative arthritis under 5003.  However, in the June 2008 rating decision under appeal, the RO continued the Veteran's 10 percent rating for his left knee disability under DC 5299-5259, which contemplates symptomatic removal of semilunar cartilage.  The Board notes that the Veteran is already in receipt of the maximum 10 percent rating for symptomatic removal of semilunar cartilage; the Veteran, therefore, cannot receive a higher rating under DC 5259.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2014).  In this case, there is no x-ray evidence of arthritis, and even if there were arthritis present, the Veteran is already in receipt of a compensable rating under a limitation of motion diagnostic code, as a result of this decision.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the left knee disability.  38 C.F.R. § 4.14.  The Board will therefore discuss the applicability of the other regulatory criteria.   

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

On the above examinations, the Veteran's left knee had flexion limited, at worst, to 45 to 50 degrees, as reflected in a July 2012 private treatment record.  The flexion of the Veteran's left knee must be limited to 45 degrees in order to warrant a compensable rating of 10 percent.  38 C.F.R. § 4.71a, DC 5260 (2014).  Though the July 2012 record indicates that the Veteran may have reached the criteria for a 10 percent evaluation, on balance, the evidence indicates the Veteran does not have continued limitation of flexion.  In April 2007, the Veteran had flexion to 125 to 120 degrees; in May 2008, the Veteran had flexion to 140 degrees with objective evidence of pain at 100 degrees; in February 2012, the Veteran had flexion to 85 degrees, and in March 2014, the Veteran had flexion to 127 degrees.  The Board therefore find the weight of the evidence reflects the Veteran's flexion was not limited to 45 degrees or less during the pendency of the appeal, and DC 5260 cannot serve as the basis for a separate rating.

However, an increased rating is warranted under DC 5261.  The Veteran had extension limited to 10 degrees the left knee in a February 2012 VA examination, entitling him to a 10 percent rating under DC 5261.  Though the Veteran only displayed limitation of flexion on one occasion, the Board finds the limitation was only a mere 10 degrees deviation from the other findings of record.  Resolving reasonable doubt in the Veteran's favor, the Board awards a 10 percent evaluation for the left knee for limitation of extension, effective the date of examination, February 9, 2012.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant a higer rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, on the above examinations, there was no additional loss of motion due to objective evidence of pain, or additional limitation of motion after 3 repetitive motions.  The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, scheduling an examination to coincide with the Veteran's occasional flare-up is not a feasible option.  The Veteran has indicated varying levels of impairment during weekly flare ups, ranging from an estimated 60 limitation in range of motion in May 2008 to a 100 percent limitation in range of motion in February 2012.  These assertions are not documented in the private and VA treatment records.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare ups, the Board cannot grant any higher rating than that currently assigned.

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  With respect to instability, although the Veteran indicated at his October 2007 VA treatment report and May 2008 VA examination that he had a feeling of left knee instability, the objective medical evidence does not show any left knee instability on examination.  Indeed, the April 2007 VA treatment record shows the knee was stable on examination, and joint stability testing in February 2012 revealed normal results. 
 Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5257.

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or ankylosis of the left knee.  

The Veteran also has scars from his various left knee surgeries over the years.  There is no indication that they cover an area of at least six square inches (39 square centimeters), or that they are symptomatic in any way.  As such, a separate rating for left knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's left knee disability is not inadequate.  Th Veteran complains of weakness, pain, stiffness and feelings of giving way of the left knee, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  


ORDER

Entitlement to an evaluation in excess of 10 percent for post-operative patellar femoral syndrome of the left knee and post-operative meniscectomy, and well healed surgical scars is denied.

Entitlement to a separate rating of 10 percent for limitation of extension of the left knee is granted effective February 9, 2012, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends he is entitled to a disability evaluation in excess of 50 percent prior to February 9, 2012, and a rating in excess of 70 percent thereafter for his service-connected PTSD.  The Board finds that remand is warranted for a new VA examination to determine the current degree of impairment associated with the Veteran's PTSD.  

The most recent VA examination for the Veteran's PTSD was in February 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of almost 3 years, the February 2012 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, the Veteran's testimony from his December 2014 Board hearing indicate his PTSD has worsened since his February 2012 examination.  At examination in February 2012, the Veteran reported a number of symptoms associated with his PTSD, including memory loss.  The examiner noted impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  However, memory loss for names of close relatives, own occupation or own name was not indicated.  The examiner determined the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This determination served as the basis for the increase in the Veteran's PTSD disability evaluation from 50 percent to 70 percent, effective February 9, 2012.

At his December 2014 Board hearing the Veteran testified that he suffered problems with his memory, stating, "Sometimes I can't remember my, my daughter's name.  Sometimes I can't remember my own name.  I have problems sometimes realizing where I am.  Sometimes I don't think I know where I am.  Can't remember my family, my wife's name."

The General Rating Formula for Mental Disorders, under which PTSD is evaluated, states that entitlement to a 100 percent rating for PTSD reflects:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (emphasis added).  

The inclusion of disorientation to time or place and memory loss for names of close relatives, own occupation, or own name is significant here because such symptoms are absent from the criteria for a 70 percent rating.  The Veteran's testimony that he was at times unaware of his surroundings, or the identities of his immediate family members or himself indicates a severity of PTSD symptoms worse than that reflected by the February 2012 examination report.

For the reasons described above, the Veteran is entitled to a new VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's Board hearing testimony indicates an increase in symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.

Because adjudication of the Veteran's increased rating claim for PTSD likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Specifically, if the Veteran is awarded entitlement to 100 percent (total) schedular evaluation for his service-connected PTSD, legal entitlement to a TDIU may be granted only for service-connected disabilities other than PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Retrieve records of any psychiatric treatment the Veteran received from the Salisbury, North Carolina VA Medical Center dating since April 15, 2008.  All attempts to procure these records should be documented in the claims file, and a negative response should be documented if the records are unavailable.  

2.  Once the VA treatment records are obtained and associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the level of severity of his PTSD.  The claims file should be made available to the examiner for review of the history in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact the symptoms associated with his PTSD have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(a) Identify the symptoms associated with the Veteran's service-connected PTSD;

(b) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected PTSD; and

(c) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's PTSD result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

3.  Then, the AOJ should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


